Citation Nr: 0216349	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the veteran's discharge from 
military service for the period from April 1991 to September 
1992 constitutes a bar to payment of VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1988 to July 1989 and in the United States 
Marine Corps from April 1991 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's first period of service from January 1988 
to July 1989 with the U. S. Air Force was terminated by a 
General Discharge under Honorable Conditions.

2.  The veteran's second period of service from April 1991 to 
September 1992 with the U. S. Marine Corps was terminated by 
an Other Than Honorable Discharge.

3.  The veteran's offenses leading to his September 1992 
discharge consisted of four periods of unauthorized absence 
(UA), making a false statement, disrespect toward a 
noncommissioned officer, disobeying a lawful order and 
wrongfully using amphetamines.

4.  There were no compelling circumstances to warrant the 
veteran's periods of UA, nor was any justification provided 
for the veteran making a false statement, being disrespectful 
to a noncommissioned officer, disobeying an order, or 
wrongfully using amphetamines.  His actions constituted 
willful and persistent misconduct.

5.  The veteran was not insane at the time of any of his 
offenses.


CONCLUSION OF LAW

The veteran's discharge from his second period of active 
military service, April 1991 to September 1992, was issued 
under dishonorable conditions for VA purposes, thereby 
creating a bar to payment of VA compensation benefits based 
on that period of service.  38 U.S.C.A. §§ 101(2), 101(18), 
5107, 5303 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty with the U. S. Air Force 
(USAF) from January 1988 to July 1989.  He was discharged in 
July 1989 with a General Discharge under Honorable Conditions 
due to a pattern of misconduct of discreditable involvement 
with military or civil authorities.

The veteran had active service with the U. S. Marine Corps 
(USMC) from April 1991 to September 1992 when he was 
discharged with an Other than Honorable Discharge due to 
Misconduct, drug abuse.  A review of the USMC records shows 
that the veteran was punished for being on UA on the 
following dates:  May 6, 1992, to May 21, 1992; 0730-1130 on 
April 22, 1992; 0730-1130 on April 23, 1992; and, from 2300 
on June 17, 1992, to 0710 on June 18, 1992.  He was also 
punished for making a false statement, being disrespectful to 
a noncommissioned officer, disobeying a lawful written order 
and wrongful use of amphetamines.

Included with the USMC records is a medical evaluation from a 
staff psychiatrist at a military facility.  The exact date of 
the entry is obscured, other than it was in 1992.  The entry 
noted that the veteran made emergency telephone calls to the 
psychiatrist in an attempt to avoid detention in the brig.  
The note reported that the psychiatrist contacted the 
veteran's commanding officer to get more information on work 
history and interpersonal relationships within his command.  
The entry further stated that the information warranted a 
diagnosis of a personality disorder and a recommendation to 
separate the veteran from service.  The diagnostic 
impressions were listed as amphetamine abuse, alcohol abuse, 
rule out dependence, occupational problems and marital 
problems on Axis I.  The veteran was diagnosed with a 
personality disorder, not otherwise specified (NOS) (with 
antisocial and borderline features) severe on Axis II.  The 
veteran was noted to be unsuitable for retention, but was 
responsible for his actions and behaviors.

The veteran submitted an application for VA health benefits 
in April 2000.  In regard to his last branch of service, the 
veteran reported only that he served in the USMC.  He did not 
provide any information regarding the dates of service or the 
type of discharge he received in September 1992.  A statement 
accompanying the application form indicated that the veteran 
was applying for medical treatment only for alcohol and drug 
abuse.  A copy of the veteran's DD 214 relating to his USMC 
service was provided with the statement.

The RO wrote to the veteran in May 2000 and acknowledged his 
claim for medical treatment.  He was informed that the USMC 
had termed his service as not honorable and that VA would 
have to make a determination as to whether his service was 
honorable for VA purposes.  If the determination was that his 
service was not "dishonorable," he would be eligible for VA 
benefits.  He was provided with a copy of the pertinent 
regulations and urged to read them.  He was also encouraged 
to provide information regarding the circumstances of his 
discharge and submit evidence to support his contentions.  He 
was also informed of an opportunity to have a personal 
hearing in the matter.

Associated with the claims folder is a copy of a 
psychological evaluation pertaining to the veteran.  The 
evaluation was conducted in July 1985 when the veteran was 
still in high school.  The evaluation noted that the veteran 
was referred for examination because of his behavioral 
problems.  No specific diagnosis was provided in the report.

The veteran submitted a statement in July 2000 wherein he 
said that he had served seven months of honorable service 
when he tried drugs in 1991.  He said that he then missed 
nine days of work as a result of his drug usage.  He then 
sought help from his sergeant but was subjected to a urine 
test and then punished.  He said that he had asked for help 
because he did not know what he was doing and that he wanted 
to stay in the USMC.  

The RO issued an administrative decision in April 2001.  The 
veteran's period of service in the USMC, from April 1991 to 
September 1992, was determined to be dishonorable.  The 
veteran was found to be eligible for health care under Title 
38, U.S.C. Chapter 17 for disabilities found to be service 
connected.

The RO notified the veteran of the administrative decision in 
April 2001.  The letter explained that he might be eligible 
for treatment at a VA hospital for any condition determined 
to be caused or aggravated by his military service.  He was 
informed of the procedure to follow if he wanted to obtain 
such treatment.  He was also advised of the avenue to pursue 
a change in the characterization of his military service and 
that this would have to be done through the military.

The veteran's notice of disagreement was received at the RO 
in June 2001.  He argued that his service with the USMC 
should be considered as honorable.

The RO wrote to the veteran in September 2001 and informed 
him of his opportunity to have his case reviewed by a 
decision review officer (DRO).  The veteran responded that 
same month and elected to have his case reviewed by a DRO.  
The RO again wrote to the veteran in September 2001 and 
acknowledged his election to utilize the DRO review.  The 
veteran was informed as to the process to be followed and his 
opportunity to submit evidence or request a hearing.

The veteran was issued a statement of the case by the DRO in 
September 2001.  The DRO found that the veteran's period of 
service from April 1991 to September 1992 was dishonorable 
for VA purposes.

The veteran's representative submitted additional argument in 
April 2002.  The argument was that the veteran's personality 
disorder negated the veteran's ability to willfully have 
committed the offenses that led to his discharge in September 
1992.

II.  Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2002).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 1991); 38 C.F.R. § 3.12(a) (2002).  (In this case, the 
claimant qualifies as a "veteran" because of his first 
period of service from 1988 to 1989.)

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. 
§ 5303(b) (West 1991).

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2002).  "This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious."  Id.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2002).

With respect to insanity VA regulations provide:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.

38 C.F.R. § 3.354(a) (2002).

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In an 
opinion, the General Counsel of the VA in May 1997 discussed 
the intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R. § 3.354(a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity. It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).

A review of the veteran's offenses reveals an ever-increasing 
level of wrongdoing on the part of the veteran.  His first 
nonjudicial punishment (NJP) was for several periods of UA.  
Some were only hours long but represented a knowing disregard 
of being at his assigned place of duty at the appropriate 
time.  The veteran was then given NJP in June 1992 for a 
false official statement, being disrespectful to a 
noncommissioned officer, disobeying a lawful written order 
and then being UA again.  Even after being punished on these 
two occasions, the veteran was awarded a third NJP in August 
1992 for wrongful use of amphetamines.

The personnel records show that the veteran was approximately 
23 years of age at the time of his second enlistment.  He had 
already served approximately 18 months in the Air Force and 
was aware of the nature of military rules and regulations and 
the penalties for failure to obey the same.  He had a period 
of almost two years between his discharge from the Air Force 
and enlistment in the USMC to mature and address the problems 
he experienced during his first enlistment.

The veteran was counseled in June 1992 regarding his 
performance deficiencies as reflected by his personnel 
records.  He failed to adhere to the advice of that 
counseling and committed additional offenses which led to his 
discharge in September 1992.  The clinical entry from the 
military staff psychiatrist clearly noted that the veteran 
was responsible for his actions and behavior.  A diagnosis of 
a personality disorder was provided but this was not a basis 
to excuse the veteran's behavior.  As noted above, the 
definition, or concept, of insanity for VA purposes does not 
encompass bad behavior that is the result of a personality 
disorder.  

When the totality of the veteran's offenses are considered, 
the Board concludes that they rise to the level of willful 
and persistent misconduct.  The several periods of UA, 
followed by additional, more serious offenses even after 
counseling, represent a pattern by the veteran to flagrantly 
disregard military authority.  The veteran was older, had 
served a prior period of active duty, and was discharged from 
that period of service due to misconduct but still chose to 
willfully commit offenses while serving in the USMC.  His 
conduct during the period from April 1991 to September 1992 
demonstrated willful and persistent misconduct.  See 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

In finding that the veteran's offenses in service amounted to 
willful and persistent misconduct, only a showing of insanity 
as required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 
3.354(a) will overcome the character of discharge and 
consequent bar to benefits.  38 C.F.R. § 3.12(b).

In reaching this conclusion the Board has also considered the 
veteran's several statements and expression that his 
personality disorder meant that his actions could not be 
considered willful.  The Board disagrees with the veteran's 
contention.  As discussed above, bad behavior that is the 
result of a personality disorder does not satisfy the 
definition of insanity.  Further, behavior that may be 
attributable to substance abuse, as a disease disorder, ". . 
.does not exemplify the severe deviation from the social norm 
or the gross nature of conduct which is generally considered 
to fall within the scope of the term insanity and therefore 
does not constitute insane behavior under section 3.354(a)."  
VAOPGCPREC 20-97, p.11.

In summary, there is no evidence in service that the veteran 
suffered from insanity due to a disease or that he did not 
know or understand the nature or consequences of his acts or 
that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 
246, 254 (1995); VAOPGCPREC 20-97.  The Board consequently 
finds that there is a preponderance of the evidence against 
the claim--the veteran was not insane at the times he 
committed his offenses in service.  Therefore, his discharge 
under Other Than Honorable conditions is considered to be 
dishonorable for VA purposes and a bar to VA disability 
compensation benefits.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002), but does not find the 
evidence is of such approximate balance as to warrant its 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law is applicable to the veteran's 
claim.  38 U.S.C.A. § 5107 note (West Supp. 2002).  (VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).)

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2002).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran submitted the proper form to claim entitlement to 
health benefits in April 2000 along with a copy of his 
DD Form 214 to demonstrate his military service.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002), requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application. 38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) (2002) 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e) (2002).  This section 
of the VCAA and new regulation sets forth several duties for 
the Secretary in those cases where there is outstanding 
evidence to be obtained and reviewed in association with a 
claim for benefits.

The veteran was contacted by the RO in May 2000 and advised 
that entitlement to benefits required service that was not 
deemed dishonorable.  The veteran was further advised that 
his discharge was considered by the military to be under 
other than honorable conditions and that VA would have to 
make its own determination as to the character of his 
service.  He was then informed as to the evidence he should 
submit to support his claim.  He was also informed of his 
right to have a hearing.

The veteran never identified any source of evidence that 
required VA's assistance to obtain.  However, he did submit a 
private psychological evaluation and a personal statement in 
support of his claim.

The veteran and his representative were notified in a 
statement of the case issued in September 2001 of the 
provisions of law relied on, the facts developed in the case, 
and of the reasoning used in reaching a decision on the issue 
in this case.  The veteran was afforded the opportunity to 
participate in the DRO process, to include submitting or 
identifying additional evidence that could be obtained on his 
behalf, and elected to do so in September 2001.  The DRO 
action resulted in a continued denial of the veteran's claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also finds 
that the VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).  Thus, in the circumstances of 
this case, a remand would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are not warranted.



								(continued on next 
page)


ORDER

The veteran's discharge from military service, for the period 
from April 1991 to September 1992, was under dishonorable 
conditions, and thereby constitutes a bar to VA compensation 
benefits.  The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

